                                                                          Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 1 of 36 Page ID #:230




                                                                                        1 Brian D. Langa (SBN 199522)
                                                                                            E-mail: blanga@ddsffirm.com
                                                                                        2 DEMETRIOU, DEL GUERCIO, SPRINGER
                                                                                            & FRANCIS, LLP
                                                                                        3 915 Wilshire Boulevard, Suite 2000
                                                                                            Los Angeles, California 90017-4209
                                                                                        4 Tel: (213) 624-8407; Fax: (213) 624-0174

                                                                                        5 Attorneys for Defendant CITY OF LYNWOOD

                                                                                        6

                                                                                        7

                                                                                        8                       UNITED STATES DISTRICT COURT
                                                                                        9                      CENTRAL DISTRICT OF CALIFORNIA
                                                                                       10

                                                                                       11 STICKS LYNWOOD, LLC, a California           CASE NO. 2:20-cv-04540 JAK-MRW
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                          limited liability company; SGLA
                                                                                       12 LYNWOOD, LLC, a California limited          CASE ASSIGNED TO: District Judge
                                                  915 Wilshire Boulevard, Suite 2000




                                                                                          liability company,
                                                    Los Angeles, California 90017




                                                                                       13
                                                                                                                                      John A. Kronstadt
                                                                                                              Plaintiffs,
                                                                                       14
                                                                                                  vs.
                                                                                       15                                             ANSWER AND COUNTERCLAIM
                                                                                                                                      OF DEFENDANT CITY OF
                                                                                       16 UNION PACIFIC RAILROAD                      LYNWOOD TO COMPLAINT
                                                                                            COMPANY, a Delaware corporation;
                                                                                       17 CITY OF LYNWOOD, a general law
                                                                                            city; CALIFONIA DEPARTMNENT OF            Complaint Filed:     5/20/20
                                                                                       18 TRANSPORTATION; MACIAS
                                                                                            DEVELOPMENT COMPANY, INC., a
                                                                                       19 suspended California corporation; JOSE
                                                                                            JUAN MACIAS, an individual; LYDIA         DEMAND FOR JURY TRIAL
                                                                                       20 MACIAS, an individual; KUDCO
                                                                                            DIVERSIFIED, LLC, a California limited
                                                                                       21 liability company; and DOES 1 - 10,
                                                                                            inclusive,
                                                                                       22
                                                                                                              Defendants.
                                                                                       23

                                                                                       24

                                                                                       25         Defendant City of Lynwood (“City” or “Defendant”), by and through its
                                                                                       26 counsel of record, hereby responds to the Complaint filed on May 20, 2020

                                                                                       27 (“Complaint”) as follows:

                                                                                       28
                                                                                                                                   -1-
                                                                                                                  ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                          Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 2 of 36 Page ID #:231




                                                                                        1                         JURISDICTIONAL ALLEGATIONS
                                                                                        2        1.      Answering Paragraph 1 of the Complaint, Defendant admits that this
                                                                                        3 Court has original jurisdiction. The referenced statutes speak for themselves, and no

                                                                                        4 response is required.

                                                                                        5        2.      Answering Paragraph 2 of the Complaint, Defendant admits that venue
                                                                                        6 is proper in this district. The referenced statutes speak for themselves, and no

                                                                                        7 response is required.

                                                                                        8        3.      Paragraph 3 contains legal conclusions and does not require a response.
                                                                                        9                            FACTUAL ALLEGATIONS
                                                                                       10        4.      Answering Paragraph 4 of the Complaint, Defendant lacks sufficient
                                                                                       11 knowledge or information to form a belief as to the truth of the allegations contained
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12 in such Paragraphs and on that basis denies such allegations.
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13        5.      Answering Paragraph 5 of the Complaint, Defendant admits that it is a
                                                                                       14 general law city in the State of California, and that it previously owned the “Impacted

                                                                                       15 Site.” Defendant lacks sufficient knowledge or information to form a belief as to the

                                                                                       16 truth of other allegations contained in said Paragraph, and on that basis denies such

                                                                                       17 allegations.

                                                                                       18        6.      Answering Paragraphs 6 through 11 of the Complaint, and each of them,
                                                                                       19 Defendant lacks sufficient knowledge or information to form a belief as to the truth of

                                                                                       20 the allegations contained in such Paragraphs and on that basis denies such allegations.

                                                                                       21        7.      Answering Paragraph 12 of the Complaint, as they pertain to Defendant,
                                                                                       22 Defendant denies each and every allegation. As to other allegations, Defendant is

                                                                                       23 without sufficient knowledge or information to form a belief as to the truth of the

                                                                                       24 allegations contained in said Paragraph, and on that basis denies such allegations.

                                                                                       25 Further, to the extent Paragraph 12 contains legal conclusions, it does not require a

                                                                                       26 response

                                                                                       27        8.      Answering Paragraph 13 of the Complaint, as they pertain to Defendant,
                                                                                       28 Defendant denies each and every allegation. As to other allegations, Defendant is
                                                                                                                                     -2-
                                                                                                                   ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                          Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 3 of 36 Page ID #:232




                                                                                        1 without sufficient knowledge or information to form a belief as to the truth of the

                                                                                        2 allegations contained in said Paragraph, and on that basis denies such allegations.

                                                                                        3 Further, to the extent Paragraph 13 contains legal conclusions, it does not require a

                                                                                        4 response.

                                                                                        5        9.    Answering Paragraph 14 of the Complaint, as they pertain to Defendant,
                                                                                        6 Defendant denies each and every allegation. As to other allegations, Defendant is

                                                                                        7 without sufficient knowledge or information to form a belief as to the truth of the

                                                                                        8 allegations contained in said Paragraph, and on that basis denies such allegations.

                                                                                        9        10.   Answering Paragraph 15 of the Complaint, Defendant admits that
                                                                                       10 Plaintiffs alleged causes of action pursuant to certain federal statutes, including the

                                                                                       11 Resource Conservation and Recovery Act (“RCRA”), without admitting that any
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12 such causes of action are proper or properly alleged. Except as so admitted, as they
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13 pertain to Defendant, Defendant denies each and every allegation. As to other

                                                                                       14 allegations, Defendant is without sufficient knowledge or information to form a belief

                                                                                       15 as to the truth of the allegations contained in said Paragraph, and on that basis denies

                                                                                       16 such allegations.

                                                                                       17        11.   Answering Paragraph 16 of the Complaint, as they pertain to Defendant,
                                                                                       18 Defendant denies each and every allegation. As to other allegations, Defendant is

                                                                                       19 without sufficient knowledge or information to form a belief as to the truth of the

                                                                                       20 allegations contained in said Paragraph, and on that basis denies such allegations.

                                                                                       21        12.   Answering Paragraph 17 of the Complaint, as they pertain to Defendant,
                                                                                       22 Defendant denies each and every allegation. As to other allegations, Defendant is

                                                                                       23 without sufficient knowledge or information to form a belief as to the truth of the

                                                                                       24 allegations contained in said Paragraph, and on that basis denies such allegations. No

                                                                                       25 response to Paragraph 17 of the Complaint to the extent that it contains legal

                                                                                       26 conclusions and opinions, actions and rationale of a third party other than Defendant,

                                                                                       27 and Defendant cannot admit or deny without speculation of such third party’s

                                                                                       28 intended meaning. To the extent a response is required, Defendant is without
                                                                                                                                     -3-
                                                                                                                  ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                          Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 4 of 36 Page ID #:233




                                                                                        1 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                        2 contained in said Paragraph, and on that basis denies such allegations

                                                                                        3        13.     Answering Paragraph 18 of the Complaint, Defendant admits that it
                                                                                        4 received a document entitled Notice of Intent to Sue on January 6, 2020. Defendant

                                                                                        5 further admits that it received correspondence from Plaintiff identified as a Notice of

                                                                                        6 Claim dated November 7, 2019, December 6, 2019 and April 2, 2020. Defendant

                                                                                        7 further admits it responded on December 17, 2019 to the December 6, 2019 Notice of

                                                                                        8 Claim and returned the claim as untimely. As to other allegations, including

                                                                                        9 allegations relating to other defendants, Defendant is without sufficient knowledge or

                                                                                       10 information to form a belief as to the truth of the allegations contained in said

                                                                                       11 Paragraph, and on that basis denies such allegations.
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12        14.     Answering Paragraph 19 of the Complaint, as they pertain to Defendant,
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13 Defendant denies each and every allegation. As to other allegations, Defendant is

                                                                                       14 without sufficient knowledge or information to form a belief as to the truth of the

                                                                                       15 allegations contained in said Paragraph, and on that basis denies such allegations.

                                                                                       16        15.     Answering Paragraph 20 of the Complaint, Defendant is without
                                                                                       17 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       18 contained in said paragraphs, and on that basis denies such allegations.

                                                                                       19        16.     Answering Paragraph 21 of the Complaint, Defendant is without
                                                                                       20 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       21 contained in said paragraphs, and on that basis denies such allegations.

                                                                                       22        17.     Answering Paragraph 22 of the Complaint, as the allegations pertain to
                                                                                       23 Defendant, Defendant denies each and every allegation. As to other allegations,

                                                                                       24 Defendant is without sufficient knowledge or information to form a belief as to the

                                                                                       25 truth of the allegations contained in said Paragraph, and on that basis denies such

                                                                                       26 allegations.

                                                                                       27        18.     Answering Paragraph 23 of the Complaint, Defendant is without
                                                                                       28 sufficient knowledge or information to form a belief as to the truth of the allegations
                                                                                                                                     -4-
                                                                                                                  ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                          Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 5 of 36 Page ID #:234




                                                                                        1 contained in said paragraphs, and on that basis denies such allegations.

                                                                                        2                             FIRST CLAIM FOR RELIEF
                                                                                        3                           (Cost Recovery Under CERCLA)
                                                                                        4        19.   No response is required to Paragraph 24. To the extent that a response is
                                                                                        5 required, Defendant’s admissions and denials above are repeated and re-alleged as

                                                                                        6 though fully set forth herein.

                                                                                        7        20.   Paragraph 25 of the Complaint calls for legal conclusions and, as such,
                                                                                        8 requires no response from Defendant. To the extent a response is required,

                                                                                        9 Defendant denies each and every allegation in said paragraph.

                                                                                       10        21.   Answering Paragraph 26 of the Complaint, as to Defendant, Defendant
                                                                                       11 denies each and every allegation. As to remaining allegations, Defendant is without
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12 sufficient knowledge or information to form a belief as to the truth of the allegations
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13 contained in said paragraph, and on that basis denies such allegations.

                                                                                       14        22.   Answering Paragraph 27 of the Complaint, as to Defendant, Defendant
                                                                                       15 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       16 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       17 contained in said paragraph, and on that basis denies such allegations.

                                                                                       18        23.   Paragraph 28 of the Complaint calls for legal conclusions and, as such,
                                                                                       19 requires no response from Defendant. To the extent a response is required,

                                                                                       20 Defendant denies each and every allegation in said paragraph.

                                                                                       21        24.   Answering Paragraph 29 of the Complaint, as to Defendant, Defendant
                                                                                       22 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       23 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       24 contained in said paragraph, and on that basis denies such allegations.

                                                                                       25        25.   Answering Paragraph 30 of the Complaint, Defendant is without
                                                                                       26 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       27 contained in said paragraph, and on that basis denies such allegations.

                                                                                       28        26.   Answering Paragraph 31 of the Complaint, Defendant is without
                                                                                                                                    -5-
                                                                                                                  ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                          Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 6 of 36 Page ID #:235




                                                                                        1 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                        2 contained in said paragraph, and on that basis denies such allegations.

                                                                                        3        27.   Paragraph 32 of the Complaint calls for legal conclusions and, as such,
                                                                                        4 requires no response from Defendant. To the extent a response is required,

                                                                                        5 Defendant denies each and every allegation in said paragraph.

                                                                                        6        28.   Paragraph 33 of the Complaint calls for legal conclusions and, as such,
                                                                                        7 requires no response from Defendant Referenced statute speaks for itself. To the

                                                                                        8 extent a response is required, Defendant denies each and every allegation in said

                                                                                        9 paragraph.

                                                                                       10        29.   Paragraph 34 of the Complaint calls for legal conclusions and, as such,
                                                                                       11 requires no response from Defendant Referenced statute speaks for itself. To the
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12 extent a response is required, Defendant denies each and every allegation in said
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13 paragraph.

                                                                                       14        30.   Paragraph 35 of the Complaint calls for legal conclusions and, as such,
                                                                                       15 requires no response from Defendant. To the extent a response is required,

                                                                                       16 Defendant denies each and every allegation in said paragraph.

                                                                                       17        31.   Answering Paragraph 36 of the Complaint, as to Defendant, Defendant
                                                                                       18 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       19 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       20 contained in said paragraph, and on that basis denies such allegations.

                                                                                       21        32.   Answering Paragraph 37 of the Complaint, as to Defendant, Defendant
                                                                                       22 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       23 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       24 contained in said paragraph, and on that basis denies such allegations.

                                                                                       25                             SECOND CLAIM FOR RELIEF
                                                                                       26                             (Contribution Under CERCLA)
                                                                                       27        33.   No response is required to Paragraph 38. To the extent that a response is
                                                                                       28 required, Defendant’s admissions and denials above are repeated and re-alleged as
                                                                                                                                    -6-
                                                                                                                  ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                          Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 7 of 36 Page ID #:236




                                                                                        1 though fully set forth herein.

                                                                                        2        34.   Answering Paragraph 39 of the Complaint, as to Defendant, Defendant
                                                                                        3 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                        4 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                        5 contained in said paragraph, and on that basis denies such allegations.

                                                                                        6        35.   Paragraph 40 of the Complaint calls for legal conclusions and, as such,
                                                                                        7 requires no response from Defendant. To the extent a response is required,

                                                                                        8 Defendant denies each and every allegation in said paragraph.

                                                                                        9                           THIRD CLAIM FOR RELIEF
                                                                                       10                                  (Relief Under RCRA)
                                                                                       11        36.   No response is required to Paragraph 41. To the extent that a response is
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12 required, Defendant’s admissions and denials above are repeated and re-alleged as
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13 though fully set forth herein.

                                                                                       14        37.   Answering Paragraph 42 of the Complaint, Defendant is without
                                                                                       15 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       16 contained in said paragraphs, and on that basis denies such allegations.

                                                                                       17        38.   Answering Paragraph 43 of the Complaint, as to Defendant, Defendant
                                                                                       18 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       19 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       20 contained in said paragraph, and on that basis denies such allegations.

                                                                                       21        39.   Answering Paragraph 44 of the Complaint, as to Defendant, Defendant
                                                                                       22 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       23 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       24 contained in said paragraph, and on that basis denies such allegations.

                                                                                       25        40.   Answering Paragraph 45 of the Complaint, as to Defendant, Defendant
                                                                                       26 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       27 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       28 contained in said paragraph, and on that basis denies such allegations.
                                                                                                                                    -7-
                                                                                                                  ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                          Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 8 of 36 Page ID #:237




                                                                                        1        41.   Paragraph 46 of the Complaint calls for legal conclusions and, as such,
                                                                                        2 requires no response from Defendant. To the extent a response is required, answering

                                                                                        3 Paragraph 46 of the Complaint, as to Defendant, Defendant denies each and every

                                                                                        4 allegation. As to remaining allegations, Defendant is without sufficient knowledge or

                                                                                        5 information to form a belief as to the truth of the allegations contained in said

                                                                                        6 paragraph, and on that basis denies such allegations.

                                                                                        7        42.   Paragraph 47 of the Complaint calls for legal conclusions and, as such,
                                                                                        8 requires no response from Defendant. To the extent a response is required, answering

                                                                                        9 Paragraph 47 of the Complaint, as to Defendant, Defendant denies each and every

                                                                                       10 allegation. As to remaining allegations, Defendant is without sufficient knowledge or

                                                                                       11 information to form a belief as to the truth of the allegations contained in said
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12 paragraph, and on that basis denies such allegations.
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13        43.   Answering Paragraph 48 of the Complaint, as to Defendant, Defendant
                                                                                       14 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       15 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       16 contained in said paragraph, and on that basis denies such allegations.

                                                                                       17        44.   Answering Paragraph 49 of the Complaint, as to Defendant, Defendant
                                                                                       18 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       19 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       20 contained in said paragraph, and on that basis denies such allegations.

                                                                                       21        45.   Answering Paragraph 50 of the Complaint, as to Defendant, Defendant
                                                                                       22 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       23 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       24 contained in said paragraph, and on that basis denies such allegations.

                                                                                       25                            FOURTH CLAIM FOR RELIEF
                                                                                       26                   (Cost Recovery and Contribution Under HSAA)
                                                                                       27        46.   No response is required to Paragraph 51. To the extent that a response is
                                                                                       28 required, Defendant’s admissions and denials above are repeated and re-alleged as
                                                                                                                                     -8-
                                                                                                                  ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                          Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 9 of 36 Page ID #:238




                                                                                        1 though fully set forth herein.

                                                                                        2        47.     Paragraph 52 of the Complaint calls for legal conclusions and, as such,
                                                                                        3 requires no response from Defendant. To the extent a response is required, as to

                                                                                        4 Defendant, Defendant denies each and every allegation. As to remaining allegations,

                                                                                        5 Defendant is without sufficient knowledge or information to form a belief as to the

                                                                                        6 truth of the allegations contained in said paragraph, and on that basis denies such

                                                                                        7 allegations.

                                                                                        8        48.     Paragraph 53 of the Complaint calls for legal conclusions and, as such,
                                                                                        9 requires no response from Defendant. To the extent a response is required, as to

                                                                                       10 Defendant, Defendant denies each and every allegation. As to remaining allegations,

                                                                                       11 Defendant is without sufficient knowledge or information to form a belief as to the
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12 truth of the allegations contained in said paragraph, and on that basis denies such
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13 allegations.

                                                                                       14        49.     Paragraph 54 of the Complaint calls for legal conclusions and, as such,
                                                                                       15 requires no response from Defendant. Referenced statute speaks for itself. To the

                                                                                       16 extent a response is required, Defendant denies each and every allegation in said

                                                                                       17 paragraph.

                                                                                       18        50.     Answering Paragraph 55 of the Complaint, as to Defendant, Defendant
                                                                                       19 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       20 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       21 contained in said paragraph, and on that basis denies such allegations.

                                                                                       22        51.     Answering Paragraph 56 of the Complaint, as to Defendant, Defendant
                                                                                       23 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       24 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       25 contained in said paragraph, and on that basis denies such allegations.

                                                                                       26        52.     Answering Paragraph 57 of the Complaint, as to Defendant, Defendant
                                                                                       27 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       28 sufficient knowledge or information to form a belief as to the truth of the allegations
                                                                                                                                     -9-
                                                                                                                   ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 10 of 36 Page ID #:239




                                                                                        1 contained in said paragraph, and on that basis denies such allegations.

                                                                                        2        53.   Answering Paragraph 58 of the Complaint, as to Defendant, Defendant
                                                                                        3 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                        4 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                        5 contained in said paragraph, and on that basis denies such allegations.

                                                                                        6                           FIFTH CLAIM FOR RELIEF
                                                                                        7                             (Continuing Public Nuisance)
                                                                                        8        54.   No response is required to Paragraph 59. To the extent that a response is
                                                                                        9 required, Defendant’s admissions and denials above are repeated and re-alleged as

                                                                                       10 though fully set forth herein.

                                                                                       11        55.   Answering Paragraph 60 of the Complaint, as to Defendant, Defendant
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12 denies each and every allegation. As to remaining allegations, Defendant is without
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       14 contained in said paragraph, and on that basis denies such allegations.

                                                                                       15        56.   Answering Paragraph 61 of the Complaint, as to Defendant, Defendant
                                                                                       16 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       17 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       18 contained in said paragraph, and on that basis denies such allegations.

                                                                                       19        57.   Answering Paragraph 62 of the Complaint, as to Defendant, Defendant
                                                                                       20 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       21 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       22 contained in said paragraph, and on that basis denies such allegations.

                                                                                       23        58.   Paragraph 63 of the Complaint calls for legal conclusions and, as such,
                                                                                       24 requires no response from Defendant. To the extent a response is required,

                                                                                       25 Defendant denies each and every allegation in said paragraph.

                                                                                       26        59.   Answering Paragraph 64 of the Complaint, as to Defendant, Defendant
                                                                                       27 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       28 sufficient knowledge or information to form a belief as to the truth of the allegations
                                                                                                                                    - 10 -
                                                                                                                  ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 11 of 36 Page ID #:240




                                                                                        1 contained in said paragraph, and on that basis denies such allegations.

                                                                                        2        60.   Answering Paragraph 65 of the Complaint, as to Defendant, Defendant
                                                                                        3 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                        4 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                        5 contained in said paragraph, and on that basis denies such allegations.

                                                                                        6        61.   Answering Paragraph 66 of the Complaint, as to Defendant, Defendant
                                                                                        7 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                        8 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                        9 contained in said paragraph, and on that basis denies such allegations.

                                                                                       10        62.   Answering Paragraph 67 of the Complaint, as to Defendant, Defendant
                                                                                       11 denies each and every allegation. As to remaining allegations, Defendant is without
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12 sufficient knowledge or information to form a belief as to the truth of the allegations
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13 contained in said paragraph, and on that basis denies such allegations.

                                                                                       14        63.   Paragraph 68 of the Complaint calls for legal conclusions and, as such,
                                                                                       15 requires no response from Defendant. Referenced statute speaks for itself. To the

                                                                                       16 extent a response is required, Defendant denies each and every allegation in said

                                                                                       17 paragraph.

                                                                                       18                           SIXTH CLAIM FOR RELIEF
                                                                                       19                             (Continuing Private Nuisance)
                                                                                       20        64.   No response is required to Paragraph 69. To the extent that a response is
                                                                                       21 required, Defendant’s admissions and denials above are repeated and re-alleged as

                                                                                       22 though fully set forth herein.

                                                                                       23        65.   Answering Paragraph 70 of the Complaint, as to Defendant, Defendant
                                                                                       24 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       25 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       26 contained in said paragraph, and on that basis denies such allegations.

                                                                                       27        66.   Answering Paragraph 71 of the Complaint, as to Defendant, Defendant
                                                                                       28 denies each and every allegation. As to remaining allegations, Defendant is without
                                                                                                                                    - 11 -
                                                                                                                  ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 12 of 36 Page ID #:241




                                                                                        1 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                        2 contained in said paragraph, and on that basis denies such allegations.

                                                                                        3        67.   Paragraph 72 of the Complaint calls for legal conclusions and, as such,
                                                                                        4 requires no response from Defendant. To the extent a response is required,

                                                                                        5 Defendant denies each and every allegation in said paragraph.

                                                                                        6        68.   Answering Paragraph 73 of the Complaint, as to Defendant, Defendant
                                                                                        7 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                        8 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                        9 contained in said paragraph, and on that basis denies such allegations.

                                                                                       10        69.   Answering Paragraph 74 of the Complaint, as to Defendant, Defendant
                                                                                       11 denies each and every allegation. As to remaining allegations, Defendant is without
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12 sufficient knowledge or information to form a belief as to the truth of the allegations
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13 contained in said paragraph, and on that basis denies such allegations.

                                                                                       14        70.   Answering Paragraph 75 of the Complaint, as to Defendant, Defendant
                                                                                       15 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       16 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       17 contained in said paragraph, and on that basis denies such allegations.

                                                                                       18        71.   Answering Paragraph 76 of the Complaint, as to Defendant, Defendant
                                                                                       19 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       20 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       21 contained in said paragraph, and on that basis denies such allegations.

                                                                                       22        72.   Paragraph 77 of the Complaint calls for legal conclusions and, as such,
                                                                                       23 requires no response from Defendant. To the extent a response is required,

                                                                                       24 Defendant denies each and every allegation in said paragraph.

                                                                                       25                           SEVENTH CLAIM FOR RELIEF
                                                                                       26                             (Continuing Nuisance Per Se)
                                                                                       27        73.   No response is required to Paragraph 78. To the extent that a response is
                                                                                       28 required, Defendant’s admissions and denials above are repeated and re-alleged as
                                                                                                                                    - 12 -
                                                                                                                  ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 13 of 36 Page ID #:242




                                                                                        1 though fully set forth herein.

                                                                                        2        74.   Answering Paragraph 79 of the Complaint, as to Defendant, Defendant
                                                                                        3 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                        4 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                        5 contained in said paragraph, and on that basis denies such allegations.

                                                                                        6        75.   Answering Paragraph 80 of the Complaint, as to Defendant, Defendant
                                                                                        7 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                        8 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                        9 contained in said paragraph, and on that basis denies such allegations.

                                                                                       10        76.   Answering Paragraph 81 of the Complaint, as to Defendant, Defendant
                                                                                       11 denies each and every allegation. As to remaining allegations, Defendant is without
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12 sufficient knowledge or information to form a belief as to the truth of the allegations
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13 contained in said paragraph, and on that basis denies such allegations.

                                                                                       14        77.   Answering Paragraph 82 of the Complaint, as to Defendant, Defendant
                                                                                       15 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       16 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       17 contained in said paragraph, and on that basis denies such allegations.

                                                                                       18        78.   Answering Paragraph 83 of the Complaint, as to Defendant, Defendant
                                                                                       19 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       20 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       21 contained in said paragraph, and on that basis denies such allegations.

                                                                                       22        79.   Answering Paragraph 84 of the Complaint, as to Defendant, Defendant
                                                                                       23 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       24 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       25 contained in said paragraph, and on that basis denies such allegations.

                                                                                       26        80.   Answering Paragraph 85 of the Complaint, as to Defendant, Defendant
                                                                                       27 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       28 sufficient knowledge or information to form a belief as to the truth of the allegations
                                                                                                                                    - 13 -
                                                                                                                  ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 14 of 36 Page ID #:243




                                                                                        1 contained in said paragraph, and on that basis denies such allegations.

                                                                                        2        81.   Paragraph 86 of the Complaint calls for legal conclusions and, as such,
                                                                                        3 requires no response from Defendant. Referenced statutes speak for themselves. To

                                                                                        4 the extent a response is required, Defendant denies each and every allegation in said

                                                                                        5 paragraph.

                                                                                        6        82.   Paragraph 87 of the Complaint calls for legal conclusions and, as such,
                                                                                        7 requires no response from Defendant. Referenced statutes speak for themselves. To

                                                                                        8 the extent a response is required, Defendant denies each and every allegation in said

                                                                                        9 paragraph.

                                                                                       10        83.   Answering Paragraph 88 of the Complaint, as to Defendant, Defendant
                                                                                       11 denies each and every allegation. As to remaining allegations, Defendant is without
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12 sufficient knowledge or information to form a belief as to the truth of the allegations
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13 contained in said paragraph, and on that basis denies such allegations.

                                                                                       14                           EIGHTH CLAIM FOR RELIEF
                                                                                       15                                       (Trespass)
                                                                                       16        84.   No response is required to Paragraph 89. To the extent that a response is
                                                                                       17 required, Defendant’s admissions and denials above are repeated and re-alleged as

                                                                                       18 though fully set forth herein.

                                                                                       19        85.   Answering Paragraph 90 of the Complaint, as to Defendant, Defendant
                                                                                       20 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       21 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       22 contained in said paragraph, and on that basis denies such allegations.

                                                                                       23        86.   Answering Paragraph 91 of the Complaint, as to Defendant, Defendant
                                                                                       24 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       25 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       26 contained in said paragraph, and on that basis denies such allegations.

                                                                                       27        87.   Answering Paragraph 92 of the Complaint, as to Defendant, Defendant
                                                                                       28 denies each and every allegation. As to remaining allegations, Defendant is without
                                                                                                                                    - 14 -
                                                                                                                  ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 15 of 36 Page ID #:244




                                                                                        1 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                        2 contained in said paragraph, and on that basis denies such allegations.

                                                                                        3                           NINTH CLAIM FOR RELIEF
                                                                                        4              (Negligent Interference with Prospective Business Advantage)
                                                                                        5        88.   No response is required to Paragraph 93. To the extent that a response is
                                                                                        6 required, Defendant’s admissions and denials above are repeated and re-alleged as

                                                                                        7 though fully set forth herein.

                                                                                        8        89.   Paragraph 94 of the Complaint calls for legal conclusions and, as such,
                                                                                        9 requires no response from Defendant. To the extent a response is required, Defendant

                                                                                       10 denies each and every allegation in said paragraph.

                                                                                       11        90.   Answering Paragraph 95 of the Complaint, as to Defendant, Defendant
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12 denies each and every allegation. As to remaining allegations, Defendant is without
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       14 contained in said paragraph, and on that basis denies such allegations.

                                                                                       15        91.   Answering Paragraph 96 of the Complaint, as to Defendant, Defendant
                                                                                       16 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       17 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       18 contained in said paragraph, and on that basis denies such allegations.

                                                                                       19        92.   Answering Paragraph 97 of the Complaint, as to Defendant, Defendant
                                                                                       20 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       21 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       22 contained in said paragraph, and on that basis denies such allegations.

                                                                                       23        93.   Answering Paragraph 98 of the Complaint, as to Defendant, Defendant
                                                                                       24 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       25 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       26 contained in said paragraph, and on that basis denies such allegations.

                                                                                       27        94.   Answering Paragraph 99 of the Complaint, as to Defendant, Defendant
                                                                                       28 denies each and every allegation. As to remaining allegations, Defendant is without
                                                                                                                                    - 15 -
                                                                                                                  ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 16 of 36 Page ID #:245




                                                                                        1 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                        2 contained in said paragraph, and on that basis denies such allegations.

                                                                                        3        95.     Answering Paragraph 100 of the Complaint, as to Defendant, Defendant
                                                                                        4 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                        5 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                        6 contained in said paragraph, and on that basis denies such allegations.

                                                                                        7                             TENTH CLAIM FOR RELIEF
                                                                                        8              (Statutory Failure to Disclose – Health & Safety Code Section 25359.7)
                                                                                        9        96.     Paragraphs 101 to 106 of the Complaint, and each of them, assert a claim
                                                                                       10 for relief against Defendant Kudco Diversified, LLC only, and therefore no response

                                                                                       11 is required by Defendant.
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12                             ELEVENTH CLAIM FOR RELIEF
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13                                   (Breach of Contract)
                                                                                       14        97.     Paragraphs 107 to 114 of the Complaint, and each of them, assert a claim
                                                                                       15 for relief against Defendant Kudco Diversified, LLC only, and therefore no response

                                                                                       16 is required by Defendant.

                                                                                       17                             TWELFTH CLAIM FOR RELIEF
                                                                                       18                                   (Equitable Indemnity)
                                                                                       19        98.     No response is required to Paragraph 115. To the extent that a response
                                                                                       20 is required, Defendant’s admissions and denials above are repeated and re-alleged as

                                                                                       21 though fully set forth herein.

                                                                                       22        99.     Answering Paragraph 116 of the Complaint, as to Defendant, Defendant
                                                                                       23 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       24 sufficient knowledge or information to form a belief as to the truth of the allegations

                                                                                       25 contained in said paragraph, and on that basis denies such allegations.

                                                                                       26        100. Answering Paragraph 117 of the Complaint, as to Defendant, Defendant
                                                                                       27 denies each and every allegation. As to remaining allegations, Defendant is without

                                                                                       28 sufficient knowledge or information to form a belief as to the truth of the allegations
                                                                                                                                    - 16 -
                                                                                                                   ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 17 of 36 Page ID #:246




                                                                                        1 contained in said paragraph, and on that basis denies such allegations.

                                                                                        2                        THIRTEENTH CLAIM FOR RELIEF
                                                                                        3                                  (Declaratory Judgment)
                                                                                        4        101. No response is required to Paragraph 118. To the extent that a response
                                                                                        5 is required, Defendant’s admissions and denials above are repeated and re-alleged as

                                                                                        6 though fully set forth herein.

                                                                                        7        102. Paragraph 119 of the Complaint calls for legal conclusions and, as such,
                                                                                        8 requires no response from Defendant. To the extent a response is required,

                                                                                        9 Defendant denies each and every allegation in said paragraph.

                                                                                       10        103. Paragraph 120 of the Complaint calls for legal conclusions and, as such,
                                                                                       11 requires no response from Defendant. To the extent a response is required,
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12 Defendant denies each and every allegation in said paragraph.
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13        104. Paragraph 121 of the Complaint calls for legal conclusions and, as such,
                                                                                       14 requires no response from Defendant. Referenced statute speaks for itself. To the

                                                                                       15 extent a response is required, Defendant denies each and every allegation in said

                                                                                       16 paragraph.

                                                                                       17        105. Paragraph 122 of the Complaint calls for legal conclusions and, as such,
                                                                                       18 requires no response from Defendant. To the extent a response is required,

                                                                                       19 Defendant denies each and every allegation in said paragraph.

                                                                                       20        106. Paragraph 123 of the Complaint calls for legal conclusions and, as such,
                                                                                       21 requires no response from Defendant. To the extent a response is required,

                                                                                       22 Defendant denies each and every allegation in said paragraph.

                                                                                       23                             AFFIRMATIVE DEFENSES
                                                                                       24        As separate and affirmative defenses to the Complaint, Defendant alleges as
                                                                                       25 follows:

                                                                                       26                          FIRST AFFIRMATIVE DEFENSE
                                                                                       27                                  (Failure to State a Claim)
                                                                                       28        1.    The Complaint, and each and every cause of action alleged therein, fails
                                                                                                                                     - 17 -
                                                                                                                  ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 18 of 36 Page ID #:247




                                                                                        1 to state facts sufficient to constitute a cause of action against the Defendant.

                                                                                        2                         SECOND AFFIRMATIVE DEFENSE
                                                                                        3                                 (Statutes of Limitation)
                                                                                        4        2.    The Complaint, and each and every cause of action alleged therein, are
                                                                                        5 barred by the applicable federal and state statutes of limitation, including but not

                                                                                        6 limited to Section 113(g) of CERCLA and California Code of Civil Procedure §§

                                                                                        7 337, 338, 338.1, 339, 340, and 343.

                                                                                        8                          THIRD AFFIRMATIVE DEFENSE
                                                                                        9                        (Third Party Defense Under CERCLA)
                                                                                       10        3.    Defendant is informed and believes, and on that basis alleges, that actual
                                                                                       11 or threatened releases of chemicals, if any, alleged in the Complaint were caused
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12 solely by the acts or omissions of parties, including Plaintiffs, who were not
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13 employees or agents of Defendant, which acts or omissions did not occur in

                                                                                       14 connection with any contractual relationship existing directly or indirectly with

                                                                                       15 Defendant. At no time did Defendant exercise control over the persons or entities

                                                                                       16 responsible for actual or threatened releases of hazardous substances, if any, alleged

                                                                                       17 in the Complaint. At all times, Defendant acted with due care with respect to any

                                                                                       18 hazardous substances used, if any, and took reasonable precautions against

                                                                                       19 foreseeable acts or omissions of any such third parties and any foreseeable

                                                                                       20 consequences.

                                                                                       21                        FOURTH AFFIRMATIVE DEFENSE
                                                                                       22                                   (No Cause In-Fact)
                                                                                       23        4.    Plaintiffs have not alleged, and cannot prove, any facts showing that
                                                                                       24 Defendant’s conduct was the cause in fact of the conditions or releases alleged in the

                                                                                       25 Complaint, or that the releases therein alleged, if any, caused injury or necessitated

                                                                                       26 the incurrence of any response costs or damages with respect thereto.

                                                                                       27

                                                                                       28
                                                                                                                                     - 18 -
                                                                                                                  ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 19 of 36 Page ID #:248




                                                                                        1                         FIFTH AFFIRMATIVE DEFENSE
                                                                                        2                                 (No Proximate Cause)
                                                                                        3        5.    Plaintiffs have not alleged, and cannot prove, any facts showing that the
                                                                                        4 conduct of the Defendant was the proximate cause of the conditions or releases

                                                                                        5 alleged in the Complaint, or that alleged releases, if any, were the proximate cause of

                                                                                        6 any injury or necessitated the incurrence of any response costs or damages with

                                                                                        7 respect thereto.

                                                                                        8                         SIXTH AFFIRMATIVE DEFENSE
                                                                                        9                                         (Laches)
                                                                                       10        6.    The Complaint, and each cause of action alleged therein against
                                                                                       11 Defendant is barred by the doctrine of laches. Plaintiffs have, contrary to its legal
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12 and equitable obligations, failed to take effective action to abate such alleged
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13 hazardous substances for years, a delay that has enormously increased the alleged

                                                                                       14 costs of abatement, resulting in great prejudice to Defendant.

                                                                                       15                       SEVENTH AFFIRMATIVE DEFENSE
                                                                                       16                                        (Estoppel)
                                                                                       17        7.    Plaintiffs’ claims are barred, in whole or in part, by the doctrine of
                                                                                       18 estoppel.

                                                                                       19                        EIGHTH AFFIRMATIVE DEFENSE
                                                                                       20                                    (Unclean Hands)
                                                                                       21        8.    Plaintiffs’ claims are barred by doctrine of unclean hands.
                                                                                       22                         NINTH AFFIRMATIVE DEFENSE
                                                                                       23                                        (Waiver)
                                                                                       24        9.    Plaintiffs’ claims are barred, in whole or in part, by the doctrine of
                                                                                       25 waiver. As a result of their own acts and omissions, Plaintiffs waived their right to

                                                                                       26 recover under each and every cause of action alleged in the Complaint.

                                                                                       27

                                                                                       28
                                                                                                                                    - 19 -
                                                                                                                  ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 20 of 36 Page ID #:249




                                                                                        1                            TENTH AFFIRMATIVE DEFENSE
                                                                                        2                                   (Failure to Mitigate)
                                                                                        3        10.    Defendant is informed and believe, and upon such information and
                                                                                        4 belief, allege that Plaintiffs failed to mitigate their damages.

                                                                                        5                          ELEVENTH AFFIRMATIVE DEFENSE
                                                                                        6                          (Attorneys’ Fees Not Authorized by Law)
                                                                                        7        11.    Plaintiffs are not entitled to recover attorneys’ fees as such fees are not
                                                                                        8 authorized by law, including, but not limited to, CERCLA.

                                                                                        9                          TWELFTH AFFIRMATIVE DEFENSE
                                                                                       10               (Costs Inconsistent with the National Contingency Plan)
                                                                                       11        12.    Any costs, damages and expenses Plaintiffs allegedly incurred are not
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12 “necessary costs of response” incurred in accordance with the National Contingency
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13 Plan,” as required by CERCLA § 107(a)(4)(B). Therefore, Plaintiffs’ claims are

                                                                                       14 barred. If Defendant is liable for any of Plaintiffs’ costs, which Defendant denies,

                                                                                       15 Defendant is not liable for any costs that are unnecessary or inconsistent with the

                                                                                       16 National Contingency Plan.

                                                                                       17                     THIRTEENTH AFFIRMATIVE DEFENSE
                                                                                       18                          (Failure to Join an Indispensable Party)
                                                                                       19        13.    Plaintiffs have failed to join in this action one or more necessary or
                                                                                       20 indispensable parties, or name all persons having a material interest in the subject

                                                                                       21 matter of this action.

                                                                                       22                     FOURTEENTH AFFIRMATIVE DEFENSE
                                                                                       23                            (Intervening or Superseding Cause)
                                                                                       24        14.    To the extent Plaintiffs suffered and/or will suffer any damages, which
                                                                                       25 Defendant denies, such damages were caused by some superseding or intervening

                                                                                       26 arising from the acts or omissions of individuals and/or entities, including Plaintiffs,

                                                                                       27 which acts or omissions Defendant neither controlled, nor had the legal right to

                                                                                       28 control. Further, such acts or omissions of others did not occur in connection with
                                                                                                                                     - 20 -
                                                                                                                    ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 21 of 36 Page ID #:250




                                                                                        1 any direct or indirect contractual relationship with Defendant. Thus, any and all

                                                                                        2 alleged violations, losses, injuries or damages were not caused by any act or omission

                                                                                        3 of Defendant and, at all times, Defendant acted with due care and took reasonable

                                                                                        4 precautions against foreseeable acts or omissions of any such third parties and

                                                                                        5 foreseeable consequences.

                                                                                        6                        FIFTEENTH AFFIRMATIVE DEFENSE
                                                                                        7                                      (Lack of Notice)
                                                                                        8       15.      Plaintiffs are barred from asserting this action for failure to give proper
                                                                                        9 notice to regulatory agencies as required by statutes.

                                                                                       10                       SIXTEENTH AFFIRMATIVE DEFENSE
                                                                                       11                                (Damages Not Foreseeable)
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12       16.      Any injury, damage or loss sustained by Plaintiffs, if any, in connection
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13 with the subject matter of this action was not reasonably foreseeable

                                                                                       14                     SEVENTEENTH AFFIRMATIVE DEFENSE
                                                                                       15                          (No Response Costs Under CERCLA)
                                                                                       16       17.      Some or all costs alleged in the Complaint do not constitute response
                                                                                       17 costs within the meaning of section 101(25) of CERCLA, and therefore are not

                                                                                       18 recoverable.

                                                                                       19                      EIGHTEENTH AFFIRMATIVE DEFENSE
                                                                                       20                   (No Removal or Remedial Costs Under CERCLA)
                                                                                       21       18.      Some or all costs alleged in the Complaint do not constitute removal or
                                                                                       22 remedial costs within the meaning of sections 101(23) and 101(24) of CERCLA, and

                                                                                       23 therefore are not recoverable.

                                                                                       24                      NINETEENTH AFFIRMATIVE DEFENSE
                                                                                       25                                   (Not Necessary Costs)
                                                                                       26       19.      Some or all costs alleged in the Complaint were not necessary costs of
                                                                                       27 response” as required by CERCLA § 107(a), and therefore are not recoverable.

                                                                                       28
                                                                                                                                      - 21 -
                                                                                                                   ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 22 of 36 Page ID #:251




                                                                                        1                      TWENTIETH AFFIRMATIVE DEFENSE
                                                                                        2                                          (Contribution)
                                                                                        3        20.    Should Defendant be found responsible for any damages claimed in the
                                                                                        4 Complaint, which they should not, Defendant is entitled to contribution from

                                                                                        5 Plaintiffs and/or other third parties.

                                                                                        6                    TWENTY-FIRST AFFIRMATIVE DEFENSE
                                                                                        7                                (Contributory Negligence)
                                                                                        8        21.    The acts and/or omissions alleged in the Complaint, including any
                                                                                        9 alleged damages accruing to Plaintiffs, were caused by the negligence of Plaintiffs

                                                                                       10 and/or other third parties and thus, any recovery by Plaintiffs from Defendant must be

                                                                                       11 precluded or reduced on the basis of the contributory fault of others.
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12                   TWENTY-SECOND AFFIRMATIVE DEFENSE
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13                                     (Indemnification)
                                                                                       14        22.    Should Defendant be found responsible for any damages alleged in the
                                                                                       15 Complaint, which they should not, Defendant is entitled to indemnity from Plaintiffs

                                                                                       16 and/or other third parties who are responsible for Plaintiffs’ injuries or damages, if

                                                                                       17 any, and such indemnity offsets or eliminates any liability of Defendant.

                                                                                       18                    TWENTY-THIRD AFFIRMATIVE DEFENSE
                                                                                       19                                     (Divisible Harm)
                                                                                       20        23.    Should Defendant be held liable for any costs or damages, which
                                                                                       21 liability is denied, such costs or damages are distinct, divisible and separate from all

                                                                                       22 other costs or damages, and therefore Defendant cannot be held liable for costs or

                                                                                       23 damages not directly caused by Defendant by reason of the joint and several liability

                                                                                       24 doctrine.

                                                                                       25                  TWENTY-FOURTH AFFIRMATIVE DEFENSE
                                                                                       26                                     (Passive Liability)
                                                                                       27        24.    If Defendant is liable, which liability is disputed, then any such liability
                                                                                       28 would be passive, imputed or secondary while third parties, including Plaintiffs,
                                                                                                                                       - 22 -
                                                                                                                   ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 23 of 36 Page ID #:252




                                                                                        1 would be actively and primarily liable for the alleged response costs or other

                                                                                        2 damages.

                                                                                        3                   TWENTY-FIFTH AFFIRMATIVE DEFENSE
                                                                                        4                                      (De Minimis)
                                                                                        5       25.    If Defendant is found to have discharged or released hazardous
                                                                                        6 substances, then any such alleged discharge or release was de minimis.

                                                                                        7                   TWENTY-SIXTH AFFIRMATIVE DEFENSE
                                                                                        8                                (No Prejudgment Interest)
                                                                                        9       26.    Plaintiffs’ request to recover prejudgment interest, in so far as it exceeds
                                                                                       10 that authorized by law, is barred by law.

                                                                                       11                 TWENTY-SEVENTH AFFIRMATIVE DEFENSE
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12                (Equitable Apportionment of CERCLA, HSAA Claim)
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13       27.    Defendant is informed and believe, and upon that basis allege, that based
                                                                                       14 on equitable factors and allocation of response costs, Defendant will bear no

                                                                                       15 responsibility for response costs under CERCLA and HSAA.

                                                                                       16                  TWENTY-EIGHTH AFFIRMATIVE DEFENSE
                                                                                       17                               (CERCLA § 107(b) Defenses)
                                                                                       18       28.    Pursuant to CERCLA §§ 101(35) and 107(b), Defendant is not liable
                                                                                       19 because the alleged release or threatened release and the damages resulting therefrom

                                                                                       20 were caused solely by an act of God, an act of war or an act or omission of a third

                                                                                       21 party other than an employee or agent of Defendant, or than one whose act or

                                                                                       22 omission occurs in connection with a contractual relationship, existing directly or

                                                                                       23 indirectly, with Defendant.

                                                                                       24                   TWENTY-NINTH AFFIRMATIVE DEFENSE
                                                                                       25                 (Conformance with Governing Law and Standards)
                                                                                       26       29.    Plaintiffs are not entitled to recovery because the actions complained of
                                                                                       27 are expressly authorized by and/or were taken pursuant to federal, state, and local

                                                                                       28 statutes and regulations and/or were pursuant to industry standards, based upon the
                                                                                                                                      - 23 -
                                                                                                                 ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 24 of 36 Page ID #:253




                                                                                        1 state of knowledge existing at all material times alleged in the Complaint.

                                                                                        2                      THIRTIETH AFFIRMATIVE DEFENSE
                                                                                        3                                  (Permissible Releases)
                                                                                        4        30.   At all times material hereto, Defendant’s releases, if any, were, in whole
                                                                                        5 or in part, permitted under state or federal laws.

                                                                                        6                    THIRTY-FIRST AFFIRMATIVE DEFENSE
                                                                                        7                                   (Equipment Defect)
                                                                                        8        31.   If Plaintiffs were injured by the Defendant, it was by reason of leaks in
                                                                                        9 equipment constructed and installed by others, and the Defendant is not liable for

                                                                                       10 those injuries because the equipment, when manufactured and distributed, conformed

                                                                                       11 to the then current state of scientific and industrial knowledge, and the equipment was
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12 used for its intended purpose.
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13                   THIRTY-SECOND AFFIRMATIVE DEFENSE
                                                                                       14                                  (Unjust Enrichment)
                                                                                       15        32.   Defendant alleges that each and every claim and cause of action asserted
                                                                                       16 by Plaintiffs against Defendant is barred, in whole or in part, because it would result

                                                                                       17 in unjust enrichment to Plaintiffs.

                                                                                       18                    THIRTY-THIRD AFFIRMATIVE DEFENSE
                                                                                       19                     (No Exhaustion of Administrative Remedies /
                                                                                       20                   Failure to Comply With Statutory Prerequisites)
                                                                                       21        33.   Defendant alleges that Plaintiffs have not exhausted the administrative
                                                                                       22 remedies available to their claims, including failure to comply with the statutory

                                                                                       23 prerequisites and/or any other applicable laws, including but not limited to:

                                                                                       24 prerequisites required under the Government Tort Claims Act, the failure to pay

                                                                                       25 removal or remedial action costs and the failure to give notice to the appropriate

                                                                                       26 regulatory agencies before filing suit.

                                                                                       27

                                                                                       28
                                                                                                                                    - 24 -
                                                                                                                  ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 25 of 36 Page ID #:254




                                                                                        1                   THIRTY-FOURTH AFFIRMATIVE DEFENSE
                                                                                        2                          (Due Process and Equal Protection)
                                                                                        3        34.    To the extent the Complaint can be read to request joint and several
                                                                                        4 liability, such claim is unconstitutional and violates Defendant’s rights to due process

                                                                                        5 and equal protection under the Fourteenth Amendment of the Constitution of the

                                                                                        6 United States and similar protections afforded by the Constitution of the State of

                                                                                        7 California.

                                                                                        8                    THIRTY-FIFTH AFFIRMATIVE DEFENSE
                                                                                        9                                  (Election of Remedies)
                                                                                       10        35.    The Complaint, and each and every cause of action therein, fail in whole
                                                                                       11 or in part, based on the doctrine of election of remedies.
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12                    THIRTY-SIXTH AFFIRMATIVE DEFENSE
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13                                   (Multiple Recovery)
                                                                                       14        36.    Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs seek
                                                                                       15 multiple recovery for the same alleged wrong or wrongs.

                                                                                       16                  THIRTY-SEVENTH AFFIRMATIVE DEFENSE
                                                                                       17                                   (No Retroactive Liability)
                                                                                       18        37.    Plaintiffs cannot be held retroactively liable for conducts that were not
                                                                                       19 actionable when they occurred.

                                                                                       20                   THIRTY-EIGHTH AFFIRMATIVE DEFENSE
                                                                                       21                                    (Offset Damages)
                                                                                       22        38.    To the extent Plaintiffs have received or hereafter receive any of the
                                                                                       23 requested relief from persons or entities other than Defendant, including

                                                                                       24 governmental agencies, other defendants, or other third parties, Defendant is entitled

                                                                                       25 to an appropriate off-set or reduction of any judgment against it.

                                                                                       26                    THIRTY-NINTH AFFIRMATIVE DEFENSE
                                                                                       27                   (No Liability for Future Costs Under CERCLA)
                                                                                       28        39.    Plaintiffs cannot recover costs not yet incurred, if any, under Section
                                                                                                                                     - 25 -
                                                                                                                  ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 26 of 36 Page ID #:255




                                                                                        1 107(a) of CERCLA. Plaintiffs’ claims for relief under CERCLA must therefore be

                                                                                        2 denied to the extent that they include requests for future costs.

                                                                                        3                         FORTIETH AFFIRMATIVE DEFENSE
                                                                                        4                                  (Assumption of the Risk)
                                                                                        5           40.   If Plaintiffs suffered any damages as alleged in the Complaint, which is
                                                                                        6 expressly denied, said injury and damage arose from and was caused by risks

                                                                                        7 knowingly and voluntarily assumed by Plaintiffs.

                                                                                        8                       FORTY-FIRST AFFIRMATIVE DEFENSE
                                                                                        9                             (Justification, Privilege or Excuse)
                                                                                       10           41.   Defendant’s actions respect to the subject matters alleged in the
                                                                                       11 Complaint were undertaken in good faith, with due care and absent of malicious
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12 intent to injure Plaintiffs, and constitute lawful, proper and justified means to further
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13 its legitimate business purposes. Because Defendant’s actions were justified, excused

                                                                                       14 and/or privileged, Plaintiffs are barred, in whole or in part, from recovery on the

                                                                                       15 alleged causes of action, and each of them, in the Complaint.

                                                                                       16                     FORTY-SECOND AFFIRMATIVE DEFENSE
                                                                                       17                              (Actual or Constructive Notice)
                                                                                       18           42.   Plaintiffs’ Complaint and each alleged cause of action therein are barred
                                                                                       19 in whole or in part based on Plaintiffs’ actual or constructive notice of releases and

                                                                                       20 other facts underlying each of its causes of action.

                                                                                       21                       FORTY-THIRD AFFIRMATIVE DEFENSE
                                                                                       22                               (Adequacy of Remedy at Law)
                                                                                       23           43.   The injury suffered by Plaintiffs, if any, would be adequately
                                                                                       24 compensated in an action at law for damages. Accordingly, Plaintiffs have a

                                                                                       25 complete and adequate remedy at law, and are not entitled to equitable or declaratory

                                                                                       26 relief.

                                                                                       27

                                                                                       28
                                                                                                                                      - 26 -
                                                                                                                    ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 27 of 36 Page ID #:256




                                                                                        1                    FORTY-FOURTH AFFIRMATIVE DEFENSE
                                                                                        2                                  (No Declaratory Relief)
                                                                                        3        44.    Defendant respectfully submits that the Court should decline to exercise
                                                                                        4 the power granted to it to award declaratory relief because a declaration or

                                                                                        5 determination is not necessary or proper at this time.

                                                                                        6                     FORTY-FIFTH AFFIRMATIVE DEFENSE
                                                                                        7                                    (Plaintiff is a PRP)
                                                                                        8        45.    Plaintiffs cannot bring a cost recovery action under CERCLA § 107, 42
                                                                                        9 U.S.C. § 9607, because Plaintiffs are “covered person[s]” who own and/or operate

                                                                                       10 facilities, owned and/or operated facilities at the time of disposal of alleged hazardous

                                                                                       11 substances, arranged for the transportation of alleged hazardous substances for
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12 disposal or treatment, and/or accepted alleged hazardous substances for transportation
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13 to treatment and/or disposal facilities, meeting the statutory criteria set forth in

                                                                                       14 CERCLA § 107(a)(1)-(4), 42 U.S.C. § 9607(a)(1)-(4), and Plaintiffs are not an

                                                                                       15 innocent landowner, bona fide purchaser and/or contiguous landowner.

                                                                                       16                     FORTY-SIXTH AFFIRMATIVE DEFENSE
                                                                                       17              (Preemption of State Remedies and Damages by CERCLA)
                                                                                       18        46.    Plaintiffs’ claims and/or any remedies and damages that Plaintiffs seek
                                                                                       19 under the California Hazardous Substances Account Act and its state common law

                                                                                       20 claims are preempted, in whole or in part, by CERCLA.

                                                                                       21                   FORTY-SEVENTH AFFIRMATIVE DEFENSE
                                                                                       22                                  (Innocent Landowner)
                                                                                       23        47.    Defendant is not liable to Plaintiffs because if Defendant was an owner
                                                                                       24 of the site in question, which Defendant denies, it was an innocent landowner and

                                                                                       25 meets the statutory criteria set forth in CERCLA § 101(35), 42 U.S.C. § 9601(35).

                                                                                       26                    FORTY-EIGHTH AFFIRMATIVE DEFENSE
                                                                                       27                    (Reservation; Incorporation of Other Defenses)
                                                                                       28        48.    Defendant reserves the right to amend this Answer and assert additional
                                                                                                                                     - 27 -
                                                                                                                   ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 28 of 36 Page ID #:257




                                                                                        1 defenses. Defendant further incorporates by this reference all affirmative defenses

                                                                                        2 asserted by other defendants in this action.

                                                                                        3

                                                                                        4                                   COUNTERCLAIM
                                                                                        5        Defendant City of Lynwood (“City”) states this counter-claim to the Complaint
                                                                                        6 (“Complaint”) of Plaintiffs Sticks Lynwood, LLC, a California limited liability

                                                                                        7 company and SGLA Lynwood, LLC, a California limited liability company

                                                                                        8 (collectively, “Sticks Lynwood”) against them in the Complaint (“Complaint” at ECF

                                                                                        9 Dkt. No. 1), as follows:

                                                                                       10                                        PARTIES
                                                                                       11        1.     City is a general law city located in the County of Los Angeles in the
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12 State of California.
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13        2.     City alleges, on information and belief, that Sticks Lynwood is the
                                                                                       14 current owner of the real property of APN 6169-002-004;-005, and -008 located on

                                                                                       15 2900 Fernwood Avenue (“Impacted Site”).

                                                                                       16                                    JURISDICTION
                                                                                       17        3.     Jurisdiction over City’s counterclaims is based on 28 U.S.C. § 1331 and
                                                                                       18 on 42 U.S.C. § 9613(b). These counterclaims are brought under the Comprehensive

                                                                                       19 Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 , el seq.

                                                                                       20 (“CERCLA”). Jurisdiction of state law claims is based on 28 U.S.C. § 1367(a).

                                                                                       21 These state law claims are so related to the federal claims in this action that they form

                                                                                       22 part of the same case or controversy under Article III of the United States

                                                                                       23 Constitution.

                                                                                       24                                         VENUE
                                                                                       25        4.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and 42
                                                                                       26 U.S.C. § 9613(b) as the alleged acts and omissions relate to hazardous waste and

                                                                                       27 hazardous substances in the environment and emanating from the Impacted Site,

                                                                                       28 which is part of this District.
                                                                                                                                    - 28 -
                                                                                                                   ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 29 of 36 Page ID #:258




                                                                                        1             DESCRIPTION OF ACTION/FACTUAL ALLEGATIONS
                                                                                        2       5.     Without admitting any of the allegations except as set forth in
                                                                                        3 Lynwood’s Answer to Sticks Lynwood’s Complaint, City incorporates herein Sticks

                                                                                        4 Lynwood’s Complaint for the sole purpose of setting forth the allegations of Sticks

                                                                                        5 Lynwood’s Complaint to which these Counterclaims relate.

                                                                                        6       6.     City denies that it is liable to Sticks Lynwood and denies that Sticks
                                                                                        7 Lynwood is entitled to any relief against City as requested or otherwise.

                                                                                        8       7.     City’s Counterclaims are being filed and served in accordance with Rule
                                                                                        9 13 of the Federal Rules of Civil Procedure.

                                                                                       10       8.     City alleges that Sticks Lynwood is not an innocent landowner, bona
                                                                                       11 fide purchaser and/or contiguous landowner as defined by CERCLA, 42 U.S.C. §§
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12 9607(b)(3), 9601(35)(A) and/or California Land Use and Revitalization Act of 2004 -
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13 Health & Safety Code §§25395.60 et. seq. (“CLRRA”). City is informed and

                                                                                       14 believes, and based upon information and belief alleges that Sticks Lynwood failed to

                                                                                       15 meet the statutory criteria of innocent landowner, bona fide purchaser and/or

                                                                                       16 contiguous landowner, including but not limited to failing to perform proper all

                                                                                       17 appropriate inquiry before acquiring the Impacted Site.

                                                                                       18

                                                                                       19                                 COUNTERCLAIMS
                                                                                       20                              FIRST COUNTERCLAIM
                                                                                       21                  (Contribution Pursuant to CERCLA Section 113)
                                                                                       22       9.     City refers to and incorporates herein by reference Paragraphs 1 through
                                                                                       23 7 of these Counterclaims as though fully set forth herein.

                                                                                       24       10.    City did not contribute the alleged contamination at the Impacted Site.
                                                                                       25       11.    City is informed and believes, and on that basis alleges, that Sticks
                                                                                       26 Lynwood is responsible for the alleged contamination of the Impacted Site as a

                                                                                       27 current owner and current operator of the Impacted Site.

                                                                                       28       12.    To the extent any party has incurred recoverable response costs pursuant
                                                                                                                                   - 29 -
                                                                                                                 ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 30 of 36 Page ID #:259




                                                                                        1 to CERCLA § 107(a), 42 U.S.C. § 9607(a), and asserts liability for some or all of

                                                                                        2 those costs against City pursuant to CERCLA § 107(a), 42 U.S.C. § 9607(a), or

                                                                                        3 asserts a contribution claim against City for such costs incurred by another party

                                                                                        4 pursuant to CERCLA § 113(f)( 1), 42 U.S.C. § 9613(1)(1), City is entitled to one-

                                                                                        5 hundred percent (100%) contribution, or contribution in such other percentage as this

                                                                                        6 Court deems appropriate, pursuant to CERCLA § 113(1)(1), 42 U.S.C. § 9613(f)(1),

                                                                                        7 from Sticks Lynwood.

                                                                                        8                             SECOND COUNTERCLAIM
                                                                                        9                       (Declaratory Relief Under Federal Law)
                                                                                       10        13.   City refers to and incorporates herein by reference Paragraphs 1 through
                                                                                       11 11 of these Counterclaims as though fully set forth herein.
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12        14.   City is entitled to and hereby seeks a declaratory judgment, pursuant to
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13 CERCLA § 113(g)(2), 42 U.S.C. § 9613(g)(2), of Sticks Lynwood’s liability to City

                                                                                       14 for all response costs incurred or to be incurred by City for the Impacted Site and for

                                                                                       15 responding to the “releases” and/or “threatened releases” of wastes and adverse

                                                                                       16 environmental consequences at issue herein.

                                                                                       17        15.   City is entitled to, and hereby seeks, a judicial determination pursuant to
                                                                                       18 the Federal Declaratory Relief Act, 28 U.S.C. § 2201, of City’s right to

                                                                                       19 reimbursement from and indemnification by Sticks Lynwood for all costs, jointly and

                                                                                       20 severally, which City may incur resulting from Sticks Lynwood’s contribution to

                                                                                       21 “release” of wastes into the environment.

                                                                                       22                              THIRD COUNTERCLAIM
                                                                                       23                         (Declaratory Relief Under State Law)
                                                                                       24        16.   City refers to and incorporates herein by reference Paragraphs 1 through
                                                                                       25 14 of these Counterclaims as though fully set forth herein.

                                                                                       26        17.   City is informed and believes, and on that basis alleges, that all legal
                                                                                       27 liability, whether arising from federal or state statutory law, or from common law,

                                                                                       28 which may in the future be asserted by any entity or individual, arising from or
                                                                                                                                    - 30 -
                                                                                                                 ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 31 of 36 Page ID #:260




                                                                                        1 related to the contamination of and at the Impacted Site, as alleged, is the sole and

                                                                                        2 actual and/or joint and several liability of Sticks Lynwood. Therefore, City is entitled

                                                                                        3 to a judicial declaration that Sticks Lynwood is liable to indemnify City for all future

                                                                                        4 damages and costs that may be suffered by City as a result of the contamination at the

                                                                                        5 Impacted Site, or, in the alternative, that Sticks Lynwood is liable to contribute to and

                                                                                        6 reimburse City for such damages and costs including, without limitation, costs or

                                                                                        7 damages awarded in legal or administrative actions, costs of compliance with any

                                                                                        8 judicial or administrative order, and costs of litigation including attorneys’ fees.

                                                                                        9                             FOURTH COUNTERCLAIM
                                                                                       10                               (Equitable Indemnification)
                                                                                       11        18.   City refers to and incorporates herein by reference Paragraphs 1 through
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12 16 of these Counterclaims as though fully set forth herein.
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13        19.   As a direct and proximate result of Sticks Lynwood’s acts or omissions,
                                                                                       14 City has been and will be required to act in the protection of its own interests by

                                                                                       15 defending against the Complaint filed in this action, by bringing these Counterclaims.

                                                                                       16        20.   City is without fault with respect to the matters alleged in the Complaint
                                                                                       17 and any other claim or action arising directly or indirectly from the alleged

                                                                                       18 contamination of the soil, groundwater, and/or any other environmental media in, at,

                                                                                       19 around, and underlying the Impacted Site. To the extent City has any liability for any

                                                                                       20 relief sought in any judicial or administrative proceedings brought against them by

                                                                                       21 any persons or entities with regard to the alleged contamination of the soil

                                                                                       22 groundwater, and/or any other environmental media in, at, around, and underlying the

                                                                                       23 Impacted Site, including without limitation, the pending Complaint, such liability is

                                                                                       24 purely secondary, imputed, vicarious or technical, and primary liability attaches to

                                                                                       25 Sticks Lynwood and is attributable to Sticks Lynwood’s acts or omissions.

                                                                                       26        21.   City is informed and believes, and on that basis alleges, that Sticks
                                                                                       27 Lynwood is responsible to indemnify City for any liability arising from Sticks

                                                                                       28 Lynwood’s acts or omissions. City further alleges that Sticks Lynwood are either
                                                                                                                                     - 31 -
                                                                                                                  ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 32 of 36 Page ID #:261




                                                                                        1 totally or partially liable. If total, City is entitled to total indemnity from Sticks

                                                                                        2 Lynwood for any liability that may be assessed against City arising directly or

                                                                                        3 indirectly from contamination of the soil, groundwater, and/or any other

                                                                                        4 environmental media in, at, around, and underlying the Impacted Site. If partial,

                                                                                        5 Sticks Lynwood are in some manner partially responsible for said liability and in

                                                                                        6 equity must reimburse City for any liability assessed by the Court, based on Sticks

                                                                                        7 Lynwood’s own fault for the alleged liability arising directly or indirectly from

                                                                                        8 contamination of the soil, groundwater, and/or any other environmental media in, at,

                                                                                        9 around, and underlying the Impacted Site.

                                                                                       10                                FIFTH COUNTERCLAIM
                                                                                       11                                       (Contribution)
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12        22.    City refers to and incorporates herein by reference Paragraphs 1 through
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13 20 of these Counterclaims as though fully set forth herein.

                                                                                       14        23.    City denies all liability with respect to the alleged contamination of the
                                                                                       15 soil, groundwater, and/or any other environmental media in, at, around, and

                                                                                       16 underlying the Impacted Site. However, Sticks Lynwood has alleged that City is

                                                                                       17 liable under a variety of legal theories. To the extent that City may have any liability

                                                                                       18 for any relief sought in any judicial or administrative proceedings brought against it

                                                                                       19 by any persons or entities with regard to contamination of the soil and/or groundwater

                                                                                       20 in, at, around and underlying the Impacted Site, including without limitation, Sticks

                                                                                       21 Lynwood’s Complaint, then Sticks Lynwood is liable to City for contribution for all

                                                                                       22 costs, expenses or damages incurred or awarded in legal or administrative actions,

                                                                                       23 clean-up costs, attorneys’ fees and consultants’ fees, and costs of litigation.

                                                                                       24                                SIXTH COUNTERCLAIM
                                                                                       25              (Contribution Under Hazardous Substances Account Act)
                                                                                       26        24.    City refers to and incorporates herein by reference Paragraphs 1 through
                                                                                       27 22 of these Counterclaims as though fully set forth herein.

                                                                                       28        25.    City is informed and believes, and on that basis alleges, that Sticks
                                                                                                                                      - 32 -
                                                                                                                   ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 33 of 36 Page ID #:262




                                                                                        1 Lynwood is a “person,” as defined in the HSAA, Cal. Health & Safety Code section

                                                                                        2 25319.

                                                                                        3        26.   City is informed and believes, and on that basis alleges, that Sticks
                                                                                        4 Lynwood is a “responsible part[y]” as defined in Cal. Health and Safety Code section

                                                                                        5 25323.5 and CERCLA § 107(a), 42 U.S.C. section 9607(a).

                                                                                        6        27.   City is informed and believes, and on that basis alleges, that Sticks
                                                                                        7 Lynwood is the current Impacted Property owner or operator.

                                                                                        8        28.   City has and may in the future be compelled to incur attorney’s fees,
                                                                                        9 costs, expenses, and in the future may incur liability by reasons of settlement,

                                                                                       10 judgment and/or defense in this action.

                                                                                       11        29.   City may in the future be compelled to incur future costs necessary to
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12 monitor, assess, and evaluate the release or threatened release of hazardous
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13 substances at, and near, the Impacted Site and surrounding areas.

                                                                                       14        30.   City is informed and believes, and on that basis alleges, that Sticks
                                                                                       15 Lynwood is liable under the HSAA resulting from the release and/or threatened

                                                                                       16 release of hazardous substances at the Impacted Site. Accordingly, City is entitled to

                                                                                       17 contribution from Sticks Lynwood, up to an amount to be proven at trial or otherwise,

                                                                                       18 pursuant to Cal. Health and Safety Code section 25363.

                                                                                       19

                                                                                       20                                        PRAYER
                                                                                       21        WHEREFORE, City prays of this Court as follows:
                                                                                       22        1.    Dismissal of the Complaint against City with prejudice;
                                                                                       23        2.    That City be awarded its costs, expert consultants’ fees, witness fees,
                                                                                       24 and reasonable attorneys’ fees incurred in defense of this action;

                                                                                       25        3.    That in the event that City is held liable for more than its fair share of
                                                                                       26 response costs, a judgment in favor of City and against any other party held liable;

                                                                                       27        4.    For reimbursement from, and to be made whole by, Sticks Lynwood for
                                                                                       28 any potential costs or other damages that may be assessed or charged to City as a
                                                                                                                                    - 33 -
                                                                                                                  ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 34 of 36 Page ID #:263




                                                                                        1 result of the Hazardous Substances, as that term is defined in the Complaint;

                                                                                        2        5.     For a judicial declaration of City’s rights and obligations with respect to
                                                                                        3 future response costs incurred in connection with Hazardous Substances as that term

                                                                                        4 is defined in the Complaint;

                                                                                        5        6.     That Sticks Lynwood take nothing by its action;
                                                                                        6        7.     For contribution under CERCLA section 113(f), 42 U.S.C. § 9613(f),
                                                                                        7 from Sticks Lynwood, if City is found liable under CERCLA;

                                                                                        8        8.     For contribution under HSAA, Cal. Health and Safety Code section
                                                                                        9 25363, from Sticks Lynwood, if City is found liable under HSAA;

                                                                                       10        9.     For recovery from Sticks Lynwood for all response costs that will be
                                                                                       11 incurred by City in response to the release and threatened release of hazardous
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12 substances at the Impacted Property and in the enforcement of CERCLA’s statutory
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13 liability scheme, according to proof at trial;

                                                                                       14        10.    For a declaration that Sticks Lynwood is obligated to pay to City all
                                                                                       15 future response costs and any other costs incurred by City hereafter in response,

                                                                                       16 removal or remediation efforts incurred;

                                                                                       17        11.    For incidental and consequential damages according to proof;
                                                                                       18        12.    For pre-judgment interest at the legal rate;
                                                                                       19        13.    For all costs of suit incurred herein;
                                                                                       20        14.    For injunctive relief, as appropriate; and
                                                                                       21        15.    For such other and further relief as this Court deems just and proper.
                                                                                       22

                                                                                       23 Dated: October 2, 2020                       DEMETRIOU, DEL GUERCIO,
                                                                                                                                       SPRINGER & FRANCIS, LLP
                                                                                       24

                                                                                       25
                                                                                                                                       By: /s/ Brian D. Langa
                                                                                       26                                                      Brian D. Langa
                                                                                                                                         Attorneys for Defendant CITY OF
                                                                                       27                                                LYNWOOD
                                                                                       28
                                                                                                                                     - 34 -
                                                                                                                  ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 35 of 36 Page ID #:264




                                                                                        1                              JURY TRIAL DEMAND
                                                                                        2       Defendant hereby demands a trial by jury to the extent provided for by the law.
                                                                                        3

                                                                                        4 Dated: October 2, 2020                    DEMETRIOU, DEL GUERCIO,
                                                                                                                                    SPRINGER & FRANCIS, LLP
                                                                                        5

                                                                                        6
                                                                                                                                    By: /s/ Brian D. Langa
                                                                                        7                                             Brian D. Langa
                                                                                                                                      Attorneys for Defendant CITY OF
                                                                                        8                                             LYNWOOD
                                                                                        9

                                                                                       10

                                                                                       11
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12
                                                  915 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90017




                                                                                       13

                                                                                       14

                                                                                       15

                                                                                       16

                                                                                       17

                                                                                       18

                                                                                       19

                                                                                       20

                                                                                       21

                                                                                       22

                                                                                       23

                                                                                       24

                                                                                       25

                                                                                       26

                                                                                       27

                                                                                       28
                                                                                                                                  - 35 -
                                                                                                                ANSWER AND COUNTERCLAIM TO COMPLAINT
                                                                     Case 2:20-cv-04540-FMO-MRW Document 32 Filed 10/02/20 Page 36 of 36 Page ID #:265




                                                                                        1                              CERTIFICATE OF SERVICE
                                                                                        2        I certify and state that I am now and at all times herein mentioned was, a
                                                                                          citizen of the United States, over the age of eighteen (18) years, a resident of the
                                                                                        3 County of Los Angeles, and not a party of the within action or cause. My business
                                                                                          address is 915 Wilshire Boulevard, Suite 2000, Los Angeles, California 90017-3496.
                                                                                        4
                                                                                                  I hereby certify that I am employed in the office of a member of the bar of this
                                                                                        5 court at whose direction the service was made.

                                                                                        6         I further certify that on October 2, 2020, I caused to be served the copies of the
                                                                                            attached:
                                                                                        7

                                                                                        8                ANSWER AND COUNTERCLAIM OF DEFENDANT
                                                                                                             CITY OF LYNWOOD TO COMPLAINT
                                                                                        9

                                                                                       10 on the parties in said action as follows:

                                                                                       11
DEMETRIOU, DEL GUERCIO, SPRINGER & FRANCIS, LLP




                                                                                       12         BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
                                                  915 Wilshire Boulevard, Suite 2000




                                                                                                  the document(s) with the Clerk of the Court by using the CM/ECF system.
                                                    Los Angeles, California 90017




                                                                                       13         Participants in the case who are registered CM/ECF users will be served by the
                                                                                       14         CM/ECF system. Participants in the case who are not registered CM/ECF
                                                                                                  users will be serve by mail or by any other means permitted by the court rules.
                                                                                       15

                                                                                       16         FEDERAL: I declare that I am employed in the office of a member of the bar
                                                                                                  of this court at whose direction the service was made.
                                                                                       17

                                                                                       18         Executed on October 2, 2020, at Los Angeles, California.
                                                                                       19

                                                                                       20                                                  /s/ Lisa Padilla
                                                                                                                                           Lisa Padilla
                                                                                       21

                                                                                       22

                                                                                       23

                                                                                       24

                                                                                       25

                                                                                       26

                                                                                       27

                                                                                       28
                                                                                                                                      - 36 -
                                                                                                                   ANSWER AND COUNTERCLAIM TO COMPLAINT
